UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period fromFebruary 24, 2017 toMarch 28, 2017 Commission File Number of issuing entity: 333-208054 Central Index Key Number of issuing entity: 0001108348 CITIBANK CREDIT CARD ISSUANCE TRUST (Issuing Entity in respect of the Notes) (Exact name of issuing entity as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization of issuing entity) NOT APPLICABLE (I.R.S. Employer Identification No. of issuing entity) Commission File Number of issuing entity: 333-208054-01 Central Index Key Number of issuing entity: 0000921864 CITIBANK CREDIT CARD MASTER TRUST I (Issuing Entity in respect of the Collateral Certificate) (Exact name of issuing entity as specified in its charter) NEW YORK (State or other jurisdiction of incorporation or organization of issuing entity) NOT APPLICABLE (I.R.S. Employer Identification No. of issuing entity) Commission File Number of sponsor and depositor: 333-208054-02 Central Index Key Number of sponsor (if applicable): 0001522616 CITIBANK, N.A. (Exact name of sponsor and depositor as specified in its charter) Christopher R. Becker, Esq., Associate General CounselCapital Markets and Corporate Reporting, (718)-248-4092 (Name and telephone number, including area code, of the person to contact in connection with this filing.) 13-5266470 (I.R.S. Employer Identification No.) c/o CITIBANK, N.A. 701 East 60th Street North, Mail Code 1251 Sioux Falls, South Dakota (Address of principal executive (Zip Code) offices of issuing entities) (605) 331-2626 (Telephone number, including area code) NOT APPLICABLE (Former name, former address, if changed since last report) Registered / reporting pursuant to Section Section Section Name of exchange Title of class 12(b) 12(g) 15(d) (If Section 12(b)) Citiseries, Class A notes [X] Citiseries, Class B notes [X] Citiseries, Class C notes [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I- DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The information required by Item 1121 of Regulation AB is provided below and in the report attached hereto as Exhibit 99. This report is the monthly report of Citibank Credit Card Issuance Trust containing information regarding the notes of the Citiseries, the Citibank Credit Card Master Trust I's assets and the collateral certificate for the due period endingMarch 28, 2017 and the related payment dates for the notes delivered pursuant to Section 907 of the Indenture. The issuance trust has issued Class A notes, Class B notes and Class C notes of the Citiseries pursuant to an Indenture between the issuance trust and Deutsche Bank Trust Company Americas, as trustee. Principal payments on Class B notes of the Citiseries are subordinated to payments on Class A notes of that series, and principal payments on Class C notes of the Citiseries are subordinated to payments on Class A and Class B notes of that series. The issuance trust's primary asset- and its primary source of funds for the payment of principal of and interest on the notes- is a collateral certificate issued bythe master trust to the issuance trust. The collateral certificate represents an undivided interest in the assets of the master trust. The master trust assets consist primarily of credit card receivables arising in a portfolio of revolving credit card accounts. During the due period endingMarch 28, 2017nomaster trust assets were the subject of a demand to repurchase or replace for breach of the representations and warranties in the underlying transaction agreements. Themost recentForm ABS-15G filed by Citibank, N.A. was filed onFebruary 14, 2017 under CIK number 0001541816. For the definitions or descriptionsof certain terms used in the attached report, as well as a description of the allocation and payment priorities and subordination provisions applicable to the notes of the Citiseries, see the Prospectus included in the issuance trust's Registration Statement on Form SF-3 (File No. 333-208054), as amended or supplemented to the date hereof. PART II- OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds. OnFebruary 24, 2017, the issuance trust issued and sold to Citibank, N.A. a tranche of Notes of the Citiseries entitled Floating Rate Class 2017-B1 Notes ofFebruary 2018 (Legal Maturity DateFebruary 2020) in the principal amount of $500,000,000. The sale of the Class 2017-B1 Notes was exempt from registration under the Securities Act of 1933, as amended, pursuant to Section 4(a)(2) thereof. OnFebruary 24, 2017, the issuance trust issued and sold to Citibank, N.A. a tranche of Notes of the Citiseries entitled Floating Rate Class 2017-C1 Notes ofFebruary 2018 (Legal Maturity DateFebruary 2020) in the principal amount of $675,000,000. The sale of the Class 2017-C1 Notes was exempt from registration under the Securities Act of 1933, as amended, pursuant to Section 4(a)(2) thereof. Item 7. Change of Sponsor Interest in the Securities. The information required by Item1124 of Regulation AB is provided in F.2c ofthe distribution report attached hereto as Exhibit99, including the amount of change, if any, during the Due Period to which this report relates resulting from purchases, sales or other acquisitions or dispositions, as well as maturities, of Notes of the Citiseries by Citibank, N.A. from the prior Due Period, and Citibank, N.A.’s resulting interest in the Notes of the Citiseries outstanding at the end of the Due Period to which this report relates. Item 9. Exhibits Exhibit No. Description 99 Monthly Report for the Due Period endingMarch 28, 2017 and the related Payment Dates for the Notes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CITIBANK, N.A., as Depositor and Managing Beneficiary of Citibank Credit Card Issuance Trust and as Depositor and Servicer of Citibank Credit Card Master Trust I Date:April17, 2017 By: /s/ Douglas C. Morrison Douglas C. Morrison Vice President
